             Case 1:17-cr-00008-DAD-SKO Document 33 Filed 06/11/20 Page 1 of 2


 1   McGREGOR W. SCOTT
     United States Attorney
 2   LAURA JEAN BERGER
     Assistant United States Attorney
 3   2500 Tulare Street, Suite 4401
     Fresno, CA 93721
 4   Telephone: (559) 497-4000
     Facsimile: (559) 497-4099
 5
     Attorneys for Plaintiff
 6   United States of America

 7
                                 IN THE UNITED STATES DISTRICT COURT
 8
                                     EASTERN DISTRICT OF CALIFORNIA
 9

10   UNITED STATES OF AMERICA,                        )
                                                      )   CASE NO. 1:17-CR-00008-NONE-SKO
11             Plaintiff,                             )
                                                      )
12      v.                                            )
                                                      )   STIPULATION AND ORDER SETTING
13   CRYSTAL FERGUSON,                                )   FORTH BRIEFING SCHEDULE REGARDING
                                                      )   DEFENDANT’S MOTION TO REDUCE
14             Defendant.                             )   SENTENCE [DOC 23]
                                                      )
15                                                    )
                                                      )
16                                                    )

17

18
                                                  BACKGROUND
19
             On May 4, 2020, the defendant filed a Motion to Reduce Sentence Pursuant to 18 U.S.C.
20
     § 3582(c)(1)(A)(i) (Doc. 23). Local Rules 430.1(d) and (e) sets forth a general limit of seven days for
21
     any party to file a response in opposition to such motions, and three days for the moving party to file a
22
     reply. This Court previously granted orders at the request of the parties to allow for further research.
23
     (See Doc. 28; Doc. 31.) Counsel for the defendant filed a supplement to the defendant’s motion on
24
     June 3. (Doc. 29.) However, the United States on June 5 learned, and shared with counsel on the
25
     same day, that the Bureau of Prisons is currently processing the defendant for release on Home
26
     Confinement, and that her projected release date is June 26, 2020. The parties seek to conserve
27
     judicial resources and postpone additional filings and the hearing in this case until after June 26 so that
28

29                                                         1
30
           Case 1:17-cr-00008-DAD-SKO Document 33 Filed 06/11/20 Page 2 of 2


 1   the parties can determine if the defendant is released on that date. Should she be released, her counsel

 2   intends to withdraw the motion as moot.

 3          THEREFORE, defendant Crystal Ferguson, by and through her counsel of record Douglas J.

 4   Beevers, and plaintiff the United States of America, by and through its counsel of record Assistant

 5   United States Attorney Laura Jean Berger, hereby stipulate and agree to the following briefing

 6   schedule and request that the Court enter an order reflecting that schedule:

 7          1.      Any opposition by the United States to the defendant’s motion and supplement must be

 8                  filed on or before July 1, 2020.

 9          2.      Any reply by the defendant must be filed on or before July 8, 2020.

10          3.      A hearing on the motion to be held on July 10, 2020.

11
     DATED: June 10, 2020
12
                                                   By:    /s/ Douglas J. Beevers
13
                                                          DOUGLAS J. BEEVERS
14                                                        Attorney for Defendant
                                                          Crystal Ferguson
15

16
     DATED: June 10, 2020                                 McGREGOR W. SCOTT
17                                                        United States Attorney
18
19                                                 By:    /s/ Laura Jean Berger___________
                                                          LAURA JEAN BERGER
20                                                        Assistant United States Attorney
21
     IT IS SO ORDERED.
22

23      Dated:     June 10, 2020
                                                         UNITED STATES DISTRICT JUDGE
24

25

26
27

28

29                                                        2
30
